351 F.2d 310
James W. KINDELAN and Mary Kindelan, Appellants,v.UNITED STATES of America, Appellee.
No. 21909.
United States Court of Appeals Fifth Circuit.
October 18, 1965.
Rehearing Denied November 4, 1965.

Appeal from the United States District Court for the Southern District of Florida, David W. Dyer, Judge.
Thomas H. Anderson and Anderson & Nadeau, Miami, Fla., for appellants.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., William A. Meadows, Jr., U. S. Atty., Miami, Fla., Robert N. Anderson, Edward I. Heilbronner, Attys., Dept. of Justice, Washington, D. C., Lavinia L. Redd, Asst. U. S. Atty., of counsel, for appellee.
Before JONES and BELL, Circuit Judges, and JOHNSON, District Judge.
PER CURIAM:


1
The district court made findings of fact and conclusions of law which are the basis for its judgment from which this appeal was taken. Kindelan v. United States, S.D.Fla.1964, 233 F.Supp. 557. We find ourselves in agreement with the conclusions reached by the district court. See United States v. Howe, 9th Cir. 1965, 349 F.2d 483. The judgment of the district court is


2
Affirmed.